   Case 1:20-cv-01384-MKB Document 9 Filed 05/26/20 Page 1 of 9 PageID #: 7



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
KAREEM SMITH,                                                     NOT FOR PUBLICATION

                                     Plaintiff,                   MEMORANDUM & ORDER
                                                                  20-CV-1384 (MKB)
                            v.

COMMISSIONER OF SOCIAL SECURITY,
SOMMATTIE RAMRUP, and RUTH AXELROD,

                                     Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

         Plaintiff Kareem Smith, proceeding pro se, commenced the above-captioned action on

February 21, 2020, against Defendants Commissioner of Social Security (the “Commissioner”),

Sommattie Ramrup, and Ruth Axelrod in the United States District Court for the Southern

District of New York (“SDNY”), seeking to “vacate [the] appeals council decision” regarding his

application for social security disability benefits. (Compl. 6, Docket Entry No. 2.) By Order

dated March 3, 2020, Chief District Judge Colleen McMahon granted Plaintiff’s application to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a), (Order dated Mar. 3, 2020, Docket

Entry No. 4), and by Order dated March 9, 2020, transferred the action to this Court, (Transfer

Order, Docket Entry No. 5). For the reasons discussed below, the Court dismisses the Complaint

against Judge Ramrup and Axelrod and directs the Commissioner and Plaintiff to proceed in the

manner identified below.

   I.    Background

         Plaintiff seeks review of his “SSI disability appeal which concluded October 19, 2019.”

(Compl. 2, 8.) Plaintiff also seeks to sue his attorney, Ruth Axelrod, and the Social Security
   Case 1:20-cv-01384-MKB Document 9 Filed 05/26/20 Page 2 of 9 PageID #: 8



Administration’s administrative law judge, Sommattie Ramrup. (Id. at 8.) Along with the

Court’s general complaint form, Plaintiff also submits documents related to the conditions of his

apartment and public assistance benefits from the City of New York. (Id. at 9–35.) Plaintiff’s

sole request for relief is that the Court vacate the Appeals Council decision, but he does not

include a copy of that decision. (Id. at 6.)

  II. Discussion

           a.   Standard of review

         A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the Court must be mindful that the plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Hughes v. Rowe, 449 U.S. 5, 9 (1980) (citation and internal quotation marks omitted); Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (same); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009)

(noting that even after Twombly, the court “remain[s] obligated to construe a pro se complaint

liberally”). Nevertheless, the Court is required to dismiss sua sponte an in forma pauperis

action, if the Court determines it “(i) is frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.

2007).

                                                   2
   Case 1:20-cv-01384-MKB Document 9 Filed 05/26/20 Page 3 of 9 PageID #: 9



       In addition, if the Court “determines at any time that it lacks subject-matter jurisdiction,

the Court must dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also Cortlandt St. Recovery

Corp. v. Hellas Telecomms., S.À.R.L., 790 F.3d 411, 416–17 (2d Cir. 2015) (“A district court

properly dismisses an action under Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction

if the court “lacks the statutory or constitutional power to adjudicate it . . . .” (quoting Makarova

v. United States, 201 F.3d 110, 113 (2d Cir. 2000))).

          b.   Section 405(g) of the Social Security Act

       Sections 405(g) and (h) of the Social Security Act waive sovereign immunity in social

security cases, providing for judicial review only “after any final decision of the Commissioner

of Social Security made after a hearing to which [the individual] was a party.” 42 U.S.C.

§§ 405(g), (h). The Social Security Administration regulations require claimants to complete a

four-step administrative review process in order to obtain a judicially-reviewable final decision.

See Perez v. Chater, 77 F.3d 41, 44 (2d Cir. 1996) (“A request for Appeals Council review of an

ALJ’s decision is the fourth and final stage in the administrative process of adjudicating claims

for benefits under the Social Security Act.”). That process consists of an initial determination,

reconsideration, an administrative law judge decision and Appeals Council review. 20 C.F.R.

§ 404.900(a); see also Perez, 77 F.3d at 44 & n.3 (“The first three steps are the initial

determination, reconsideration, and a hearing before an ALJ.” (citing 20 C.F.R. §§ 404.900,

416.1400)). A decision by the Commissioner is not considered “final” until the claimant has

exhausted each of these steps. See Mathews v. Eldridge, 424 U.S. 319, 327 (1976); see also

Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019) (noting that the “the ALJ’s decision became

the final decision of the Commissioner” when “[t]he Office of Disability Adjudication and

Review denied [the plaintiff’s] request for review”); Ortega v. Colvin, No. 13-CV-3487, 2015

                                                  3
  Case 1:20-cv-01384-MKB Document 9 Filed 05/26/20 Page 4 of 9 PageID #: 10



WL 6143591, at *2–3 (E.D.N.Y. Oct. 19, 2015) (holding that a district court has subject matter

jurisdiction over a benefits claim pursuant to 42 U.S.C. § 405(g) “once the claimant has obtained

a final decision from the Commissioner”). The only proper defendant in a challenge to a

decision by the Social Security Administration is the Commissioner of Social Security. Langella

v. Bush, No. 03-CV-5114, 2004 WL 2668400, at *4 (S.D.N.Y. Nov. 22, 2004) (noting “the

Commissioner is the only proper defendant in a case seeking judicial review pursuant to Section

405(g)”), aff’d, 161 F. App’x 140 (2d Cir. 2005); Keesing v. Apfel, 124 F. Supp. 2d 134, 135

(N.D.N.Y. 2000) (“The only proper defendant in an action under section 405(g) is the

Commissioner of Social Security.”).

       Plaintiff appears to have exhausted his administrative remedies as he alleges that he

received an Appeals Council decision. Accordingly, Plaintiff’s complaint seeking review of the

denial of his disability benefits claim shall proceed as to the Commissioner of Social Security

pursuant to section 405(g). See 20 C.F.R. § 404.981.

          c.   Plaintiff’s claims against Judge Ramrup and Axelrod

       Plaintiff cannot sue either Ramrup or Axelrod pursuant to 42 U.S.C. § 1983.

       Under section 1983, individuals may bring a private cause of action against persons

“acting under color of state law” to recover money damages for deprivations of their federal or

constitutional rights. Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 55 (2d Cir. 2014) (quoting

42 U.S.C. § 1983). To establish a viable section 1983 claim, a plaintiff must show “the violation

of a right secured by the Constitution and laws of the United States” and that “the alleged

deprivation was committed by a person acting under color of state law.” Vega v. Hempstead

Union Free Sch. Dist., 801 F.3d 72, 87–88 (2d Cir. 2015) (citations and internal quotation marks

omitted). Section 1983 “constrains only state conduct, not the ‘acts of private persons or

                                                 4
  Case 1:20-cv-01384-MKB Document 9 Filed 05/26/20 Page 5 of 9 PageID #: 11



entities.’” Hooda v. Brookhaven Nat’l Lab., 659 F. Supp. 2d 382, 393 (E.D.N.Y. 2009) (quoting

Rendell-Baker v. Kohn, 457 U.S. 830, 837 (1982)); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan,

526 U.S. 40, 49–50 (1999) (“[T]he under[-]color-of-state-law element of [section] 1983 excludes

from its reach merely private conduct, no matter how discriminatory or wrongful.” (citation and

internal quotation marks omitted)). Thus, a claim for relief pursuant to section 1983 must allege

facts showing that the challenged conduct was “committed by a person acting under color of

state law.” 42 U.S.C. § 1983.

                   i.   Plaintiff’s claim against Ramrup is barred by judicial immunity

       Ramrup, an administrative law judge (“ALJ”), is entitled to judicial immunity for any

action taken in his or her judicial capacity in presiding over Plaintiff’s disability benefits claim.

       Judges have absolute immunity for acts performed in their judicial capacities. Mireles v.

Waco, 502 U.S. 9, 11 (1991) (upholding applicability of judicial immunity in section 1983

actions); Burdick v. Town of Schroeppel, 717 F. App’x 92, 93 (2d Cir. 2018) (“Judges acting in

their judicial capacity are absolutely immune from suit, even where the plaintiff asserts

constitutional violations under § 1983.” (citing Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir.

2009)); see also Shtrauch v. Dowd, 651 F. App’x 72, 73 (2d Cir. 2016) (“It is well settled that

judges generally have absolute immunity from suits for money damages for their judicial

actions.” (quoting Bliven, 579 F.3d at 209)). ALJs also have absolute immunity for acts

performed in their judicial capacities. See N.Y. Civil Liberties Union v. N.Y.C. Transit Auth., 684

F.3d 286, 300 (2d Cir. 2012) (noting that the Supreme Court has extended absolute judicial

immunity “enjoyed by Article III judges to administrative law judges”); see also Howery v.

Chanis, No. 16-CV-7182, 2017 WL 2773594, at *3 (E.D.N.Y. June 26, 2017) (stating that

judicial “immunity also extends to administrative officials performing functions closely

                                                   5
  Case 1:20-cv-01384-MKB Document 9 Filed 05/26/20 Page 6 of 9 PageID #: 12



associated with the judicial process because the role of the hearing examiner or administrative

law judge . . . is functionally comparable to that of a judge” (quoting Butz v. Economou, 438 U.S.

478, 513 (1978))); Stankovic v. Smith, No. 12-CV-2457, 2012 WL 3597760, at *7 (E.D.N.Y.

Aug. 20, 2012) (finding action against social security ALJ in connection with a denial of benefits

“meritless” and noting that “[j]udges, including ALJs, have absolute immunity from suits for

damages arising out of judicial acts performed in their judicial capacities”).

“Absolute judicial immunity applies even if the judge allegedly acted in bad faith or with

malice.” Burdick, 717 F. App’x at 93 (citing Bliven, 579 F.3d at 209); Jackson v. Ramirez, 691

F. App’x 45, 46 (2d Cir. 2017) (same); Whitnum v. Emons, 683 F. App’x 71, 72 (2d Cir. 2017)

(same). Immunity may only be overcome where (1) the challenged acts were not taken in the

judge’s judicial capacity, or (2) the acts, “though judicial in nature, [were] taken in the complete

absence of all jurisdiction.” Burdick, 717 F. App’x at 93 (citing Mireles, 502 U.S. at 12); see

also Chris H. v. New York, 740 F. App’x 740, 741 (2d Cir. 2018) (“First, a judge is not immune

from liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity.

Second, a judge is not immune for actions, though judicial in nature, taken in the complete

absence of all jurisdiction.” (quoting Mireles, 502 U.S. at 12)).

        Plaintiff alleges that Judge Ramrup “did not inquire and made assumptions” in deciding

Plaintiff’s application for benefits. (Compl. 8.) Thus, Plaintiff’s claim against Judge Ramrup

relates to judicial acts for which Judge Ramrup is entitled to absolute immunity.

                  ii.   Plaintiff’s claim against Axelrod cannot proceed because Axelrod did
                        not act under color of state law
        Axelrod cannot be sued under section 1983 because attorneys do not act under color of

state law when they perform traditional functions of counsel.



                                                   6
  Case 1:20-cv-01384-MKB Document 9 Filed 05/26/20 Page 7 of 9 PageID #: 13



       It is well established that neither private attorneys nor court-appointed attorneys,

including 18-B attorneys and attorneys associated with a legal aid organization, act under color

of state law when they perform traditional functions of counsel. Polk Cty. v. Dodson, 454 U.S.

312, 325 (1981) (“[A] public defender does not act under color of state law when performing a

lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.”); Sash v.

Rosahn, 450 F. App’x. 42, 43 (2d Cir. 2011) (“[A] court appointed criminal defense attorney

does not act under color of state law when representing a client” (citing Rodriguez v. Weprin,

116 F.3d 62, 65–66 (2d Cir. 1997))); Brown v. Legal Aid Soc’y, 367 F. App’x 215, 216 (2d Cir.

2010) (“A ‘public defender does not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in a criminal proceeding.’” (quoting Polk Cty.,

454 U.S. at 325)); Kash v. Honey, 38 F. App’x 73, 75 (2d Cir. 2002) (“The acts of private

attorneys are not deemed to be ‘under color of state law.’”); Garcia v. City of New York, No. 13-

CV-4655, 2013 WL 153756, at *3 (E.D.N.Y. Jan. 14, 2013) (finding legal aid attorney was not

acting under color of state law when he represented the plaintiff in criminal court); Pecou v.

Hirschfeld, No. 07-CV-5449, 2008 WL 957919, at *2 (E.D.N.Y. Apr. 3, 2008) (“Court-

appointed attorneys do not act under color of state law merely by virtue of their appointment.”

(citing Polk Cty., 454 U.S. at 325)).

       Because Axelrod was not a state actor when she represented Plaintiff before the ALJ,

Plaintiff cannot state a section 1983 claim against her.

       Accordingly, Plaintiff fails to state a claim against Ramrup and Axelrod under section

1983. The Court therefore dismisses the Complaint as to these Defendants pursuant to 28 U.S.C.

§ 1915(e)(2)(B).



                                                 7
  Case 1:20-cv-01384-MKB Document 9 Filed 05/26/20 Page 8 of 9 PageID #: 14



          d.   Plaintiff’s social security claim

       Plaintiff’s claim against the Commissioner shall proceed. The Commissioner and

Plaintiff are directed to adhere to the following procedure, which the Eastern District of New

York Board of Judges has adopted for expediting the disposition of Social Security cases:

       1. The Commissioner shall proceed promptly to obtain the administrative record
       of the proceedings below, and shall file the record by the date set forth below,
       unless an extension is granted by order of the Court for good cause. If the
       Commissioner is unable to file the record by that date, then the Court should be
       notified in writing by that date. Such notification should include a request for an
       extension, which specifies a date and demonstrates the good cause for the
       extension, including the date the administrative record was requested, whether or
       not it has been received, and the most recent efforts made to obtain it.
       2. The Commissioner shall file the administrative record, which will constitute
       Defendant’s answer, or otherwise move against the Complaint on or before July
       27, 2020.
       3. The Commissioner shall file and serve its motion for judgment on the pleadings
       on or before August 24, 2020.
       4. Plaintiff shall file and serve a response to the Commissioner’s motion, by
       September 7, 2020; and the Commissioner shall file and serve its reply, if any, by
       September, 21, 2020.
       5. Memoranda in support of, or in opposition to, any motion filed in this matter,
       shall in all other respects comply with applicable Local Rules for this district and
       this Court’s Individual Practices and Rules, including, but not limited to, page
       limitations.


 III. Conclusion

       Accordingly, the Court dismisses Plaintiff’s Complaint against Ramrup and Axelrod

pursuant to 28 U.S.C. § 1915(e)(2)(B). No summons shall issue as to these Defendants and the

Clerk of Court shall terminate these Defendants from this action.

       The Clerk of Court shall issue a summons as to the Commissioner, serve this Order upon

the Commissioner by electronic mail, and mail a copy of this Order to Plaintiff at the following


                                                   8
  Case 1:20-cv-01384-MKB Document 9 Filed 05/26/20 Page 9 of 9 PageID #: 15



address: 190 Trantor Place, Staten Island, NY 10302. The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal from this Order would not be taken in good faith and therefore in

forma pauperis status is denied for the purpose of an appeal. Coppedge v. United States, 369

U.S. 438, 444–45 (1962).

Dated: May 26, 2020
       Brooklyn, New York

                                                    SO ORDERED.

                                                         s/ MKB
                                                    MARGO K. BRODIE
                                                    United States District Judge




                                                9
